Citation Nr: 1041414	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  09-18 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1943 to April 1946.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

In November 2009 and in April 2010, the Board remanded the claim 
for further development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service-connection is in effect for valvular heart disease 
with aortic insufficiency, class II, rated at 60 percent 
disabling, a mood disorder associated with valvular heart disease 
with aortic insufficiency, class II, rated as 30 percent, and a 
varicocele, left ring, relaxed, rated as noncompensable.  The 
combined evaluation for compensation is 70 percent.

2.  The Veteran's service-connected disabilities do not preclude 
him from securing and following substantially gainful employment 
consistent with his education and work experience.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is unable to secure or follow a 
substantially gainful occupation by reason of his service-
connected disabilities and that a TDIU is warranted.  After a 
review of the record, the claim is denied.

A TDIU may be assigned where the schedular rating is less than 
total, when the disabled person is unable to secure or follow a 
substantially gainful occupation as the result of service-
connected disabilities; provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, and 
that if there are two or more disabilities, there is at least one 
disability ratable at 40 percent or more, and sufficient 
additional disabilities to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a) (2010).

In addition, the Board has considered 38 C.F.R. § 3.340 which 
provides that a total disability will be considered to exist when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.

In other words, 38 C.F.R. § 3.340 deals with the average person 
standard and 38 C.F.R. § 4.16(a) deals with the particular 
individual.  The award of a total rating requires a showing that 
the veteran is precluded from employment due to service connected 
disabilities.  The adverse affects of advancing age may not be 
considered in support of the claimed benefit.  38 C.F.R. § 4.19 
(2010).

The Veteran's current service-connected disabilities include 
valvular heart disease with aortic insufficiency, class II, rated 
at 60 percent disabling, a mood disorder associated with valvular 
heart disease with aortic insufficiency, class II, rated as 30 
percent, and a varicocele, left ring, relaxed, rated as 
noncompensable.  The combined evaluation for compensation is 70 
percent.  Hence, he does meet the minimum percentage requirements 
of 38 C.F.R. § 4.16(a).    

In determining whether a veteran is able to secure and follow a 
substantially gainful occupation, consideration may be given to 
the veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his age 
or to the impairment caused by nonservice-connected disabilities.  

The fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough as a schedular rating provides 
recognition of such.  Id.  Rather, he need only be capable of 
performing the physical and mental acts required by employment.  
Id. The schedular criteria contemplate compensating a veteran for 
considerable loss of working time from exacerbations 
proportionate to the severity of the disability.  See 38 C.F.R. § 
4.1 (2010).

Here, the Veteran contends that he is entitled to a TDIU rating 
as a result of his service-connected disabilities.  His February 
2008 statement claimed that his heart "conditions" were a 
barrier to employment.  However, during his February 2009 RO 
hearing, he testified that he was too short-tempered to work with 
others and that he could not handle "any" pressure.

The Veteran stated he had 4 years of college education, and he 
had studied statistics.  A review of his work history reveals 
that he was a partner in his family's garment manufacturing 
business.  He worked with the same company for 50 years.  He 
described extensive travel as he oversaw garment manufacture here 
in the United States, and then by telephone when manufacturing 
was moved overseas.

In this case, the Veteran reported several dates as to when he 
retired.  In an October 1997 letter to his congressman, he 
represented himself as retired.  In a private September 1998 
medical treatment report, he is described as still working at a 
desk job.  In the October 2005 VA heart examination, he stated he 
had retired in 1995 as an executive in the garment industry.  

On his January 2008 TDIU application (VA Form 21-8940) he stated 
he had last worked full time in 1989, and that he became too 
disabled to work in 1989, but then he dated his full time 
employment, as a self-employed business owner, to having ended in 
1995.  

In a separate February 2008 statement, the Veteran explained that 
at some unspecified date, he had to cut down his hours from 50 
per week to 35 hours a week due to his heart condition.  Finally, 
the January 2010 VA heart examination report noted that he had 
retired in 2000.   

A review of the treatment reports of record indicates the Veteran 
has a remote smoking history, hypertension, and high cholesterol.  
He underwent prostate surgery due to prostate cancer and was 
diagnosed with lung cancer, which required a right upper 
lobectomy.  He has had multiple blood transfusions and underwent 
an abdominal aortic aneurism repair in October 2003.  In a July 
2005 private evaluation, the physician noted that he also had 
aortic insufficiency, mitral regurgitation and coronary artery 
disease.  In July 2005 he underwent a one-vessel CABG.  

A July 2008 VA psychiatric consult noted that in September 2007, 
VA treatment records included the diagnosis of multiple infarct 
in the basal ganglia for which the Veteran was evaluated for 
memory problems.  The same July 2008 VA consultation described 
his level of activity was rather active by using the computer, 
swimming, going to the gym 3 days a week, volunteering at a local 
aquarium, and having weekly lunches with friends.     

The Veteran was afforded a VA mental disorders examination, 
following an earlier claim, in January 2009.  He reported that he 
and his wife were active in local arts and theater activities, he 
sang in a choir, still volunteered at a local aquarium, and went 
on outings with his wife.  He no longer swam or went to the gym 
as much due to his shortness of breath and financial limitations.  
During the examination, both he and his wife did discuss his 
irritable mood and his verbal outbursts.  

While this examiner found the Veteran suffered from a mild mood 
disorder related in part to his service connected valvular heart 
disease, this mood disorder was not at least as likely as not 
such to render him unable to secure or follow a substantially 
gainful occupation.  The examiner noted the many activities, 
including volunteering, in which the Veteran participated and 
enjoyed. (Emphasis added)  The examiner noted other, nonservice-
connected disorders, specifically emphysema, cerebrovascular 
disease, and cardiovascular disease, which limited his mental 
functioning.  

Further, a January 2010 VA heart examination, which included a 
review of the claims file, was afforded the Veteran.  The report 
noted that he had been diagnosed with a heart murmur in service, 
hence his service-connection for valvular heart disease.  He 
reported no symptoms for his varicocele and the examiner found 
that service-connected disability had no impact on his ability to 
work.  

This report noted the Veteran became short of breath after 
walking a quarter of a mile.  He also reported that he could not 
do heavy household chores or heavy outdoor work.  This examiner 
as well as a supplemental August 2010 opinion examiner found the 
Veteran was employable.  He was asymptomatic with regards to the 
varicocele and his echocardiogram revealed he had a prosthetic 
mitral and aortic valve with normal function of both valves.  

The evidence, including various VA examinations and treatment 
records, private medical records, and the Veteran's testimony 
before the RO in 2009 fails to show that he is unable to secure 
or follow a substantially gainful occupation due to his service-
connected disabilities.  The mere fact that he subjectively 
states that he is unable to work due to short-temperedness and an 
inability to take any stress cannot be used as the basis to 
support an award of a TDIU rating.

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain or 
keep employment, but the ultimate question is whether a Veteran 
is capable of performing the physical and mental acts required by 
employment, not whether he or she can find employment.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  

As noted above, the Veteran was dramatically inconsistent in the 
record regarding the simple fact of when he stopped working.  
Dates ranged from 1989 to 2000.  As well, while he testified at 
length to his inability to tolerate people or any stress in his 
RO testimony, he contradicted himself with his repeated, lengthy 
lists of activities that included interacting with people, 
namely, volunteering at a local aquarium, singing in a choir, and 
participation in art and theater activities.  The Board finds his 
assertions to be not credible in light of these inconsistencies.

While the Veteran's service-connected disabilities clearly 
interfere with his ability to seek and maintain employment, any 
schedular rating implies some degree of interference with 
employment.  After a review of the entire record, the Board finds 
that the evidence does not show that his valvular heart disease, 
mood disorder, and varicocele disabilities preclude his obtaining 
or following substantial or gainful employment.  

The Board finds that the preponderance of the evidence is against 
entitlement to TDIU.  While the Veteran does meet the percentage 
criteria under 38 C.F.R. § 4.16(a), the evidence does not 
otherwise demonstrate an inability to secure or follow a 
substantially gainful occupation due to service-connected 
disabilities.  Therefore, the appeal is denied.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards."  
Id.  

Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the evidence does not show that his service-
connected disabilities markedly interferes with the Veteran's 
employability, or that he has required frequent hospitalizations 
to treat these disabilities.   Specifically, his medical care has 
consistently been on an outpatient basis.  Moreover, as discussed 
above, his cardiovascular functioning has been described as 
normal.  Accordingly, the Board finds that the disabilities at 
issue do not warrant referral for the assignment of an 
extraschedular rating.

In addition, the rating criteria reasonably describe his 
disability levels and symptomatology, and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  Consequently, referral to 
the Under Secretary for Benefits or the Director, Compensation 
and Pension Service, under 38 C.F.R. § 3.321 is not warranted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant may provide.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

Notice was provided regarding the claim for TDIU in January 2008, 
prior to the initial adjudication of that claim.  Moreover, the 
same January 2008 notice provided the Veteran with information 
pertaining to the assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of VA treatment records and 
opinions, private treatment records, and the reports of multiple 
VA examinations.

The most recent January 2010 examinations were performed by 
medical professionals, based on a review of claims file and 
solicitation of pertinent history and symptomatology from the 
Veteran.  The examiner performed a thorough examination of the 
Veteran, and included diagnoses and rationales consistent with 
the examination and record.  Together with the August 2010 
supplemental opinion, the Board finds that they are adequate to 
evaluate the claims on appeal.  See Nieves- Rodriguez v. Peake, 
22 Vet. App. 295 (2008).

Also of record and considered in connection with the appeal are 
various statements submitted by the Veteran.  The Board 
acknowledges the representative's concerns as expressed in the 
October 2010 appellate brief about the adequacy of the compliance 
with the April 2010 remand order; however the Board finds 
compliance sufficient.  Medical opinions have been rendered 
regarding his employability by two different physicians, 
considering both his cardiovascular status and mood disorder.  At 
this juncture, a remand for yet another opinion would 
unnecessarily delay resolution of the claim.

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A TDIU is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


